STONE, J.
The term “evidence,” in legal, technical sense, is almost the synonym of instrument of proof. Green-leaf (vol. 1, § 1) says, it “ includes all the means by which any alleged matter of fact, the truth of which is submitted to investigation, is established or disproved.” This is its technical meaning. — Bouvier’s Dictionary. Its general, popular signification is much broader. Its primary, obvious meaning is, “ that which makes evident or manifest; the ground of belief or judgment; conclusive testimony; a statement which contains proofs; as, the evidence of our senses; evidence of truth or falsehood.” — Webster’s Dictionary. It is frequently said of a proposition, that it furnishes the evidence of. its truth, or carries evidence of its own truth. “ Self-evident,” “ evidently,” are employed to express the idea of full proof — conviction.
The plaintiff below, appellant here, asked the court to charge the jury, that “ The use to which a deed is applied, is evidence of the intent with which it is made. If the deed was used to hinder and delay creditors, then it is evidence that it was so intended, and if found to be so, is void as to existing creditors.” This charge was refused, and plaintiff excepted. Understood in its technical sense, or, rather, expressed with the proper limitations, imposed by the legal definition of the word evidence, we can not say this charge should not have been given. The use to which a deed is applied, is certainly a circumstance, or fact, an instrument of proof, which the jury may look to, in determining the intent with which it was made. But it is not necessarily full proof, or “ conclusive testimony.” Jurors are drawn from the nonprofessional walks of life, and are rarely skilled in legal, or technical lore. They aré accustomed to place the general or popular construction on language; and we think the charge asked would have been likely to mislead them, if it had been given to them without explanation. A charge which has a tendency to mislead, or which, to prevent such result, requires explanation, • may, and should generally, be refused. It is not error to refuse such charge. — 1 Brick. Dig. 339, §§ 59, 60, 61, 63.
We can not find that, in any of the charges given at the instance of defendant, and excepted to by plaintiff, there was *94any invasion of tbe principles declared in Wiley, Banks & Co. v. Knight, 27 Ala. 336, and Reynolds v. Welch, 47 Ala. 200. Tbe first three of the charges given' at the instance of the defendant, as assertions of legal principles, are free from •error, and are not at all inconsistent with the principles declared in the cases above referred to. The principle of those cases was fully and strongly laid before the jury, in the charges given at the instance of the plaintiff; and wé can not suppose that the jury, in considering charges on one phase of the case, ignored another, which had been laid before them in language equally clear and forceful.
The .last two charges, given at the instance of defendant, are objected to, as abstract. An abstract charge, which asserts a correct legal proposition, will not, per se, justify the reversal of a judgment, unless the court can perceive it probably misled the jury. — Partridge v. Forsyth, 29 Ala. 200, and authorities on appellee’s brief. The charges given at the plaintiff’s instance, on the subject of homestead exemption, were so full, that we are unable to perceive how the jury could have been misled by these charges.
Affirmed.